Citation Nr: 1610145	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, S.B.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision (issued in July 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued 10 percent disability ratings for service-connected left and right knee arthritis. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Notably, in July 2015 correspondence, the Veteran's representative requested that the Veteran be afforded a Board hearing.  Pursuant to 38 C.F.R. § 20.700(a), the Veteran has the right to one hearing on appeal.  The Veteran was granted his right to a hearing.  There is no indication that the hearing provided in December 2009 was in any way inadequate, and the Veteran's representative has pointed out no deficiencies in the hearing conducted in December 2009.  Thus, the Board declines the request for an additional Board hearing.  

The Board remanded this appeal in May 2010 and May 2014 for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for adjudication.

With regard to previously remanded issues of entitlement to service connection for insomnia and depression, as noted in the May 2014 Board remand, such claims were granted in a November 2011 rating decision and, thus are no longer in appellate status and will not be addressed in this decision.

With regard to the TDIU issue, as noted in the May 2014 Board remand, such issue is before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A review of the record shows that the Veteran was awarded a special clothing allowance in December 2007 for the fiscal year 2007.  In a May 2014 letter, the Veteran was invited to apply for an additional clothing allowance benefit on or before August 1st of each calendar year.  An October 2014 statement purports to be a notice of disagreement (NOD) with regard to a September 15, 2014 decision denying a special clothing allowance.  Specifically, the Veteran disagreed with a "decision of not being awarded a Clothing Allowance for knee braces regarding [his] Service Connected Bilateral Knee Condition."  However, no September 2014 decision denying a clothing allowance is of record.  As there is no indication that the October 2014 NOD has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the Agency of Original Jurisdiction (AOJ) which, in this case, is VHA, for appropriate action.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's left knee arthritis has been manifested by subjective complaints of a feeling of instability, swelling, and pain, and objective evidence of painful, limited motion with extension limited to no more than 0 degrees and flexion limited to no more than 80 degrees, even in contemplation of functional loss due to pain and other factors, or as a result of repetitive motion or flare-ups, without ankylosis, lateral instability or recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  Throughout the course of this appeal, the Veteran's right knee arthritis has been manifested by subjective complaints of a feeling of instability, swelling, and pain, and objective evidence of painful, limited motion with extension limited to no more than 10 degrees and flexion limited to no more than 90 degrees, even in contemplation of functional loss due to pain and other factors, or as a result of repetitive motion or flare-ups, without ankylosis, lateral instability or recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015).

2.  The criteria for a rating in excess of 10 percent for right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in March 2007, prior to the initial adjudication, that fully addressed all notice elements with respect to the increased rating issues adjudicated below.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Subsequently, after the initial adjudication adjudication in June 2007, notice specific to the rating criteria used to rate the Veteran's bilateral knee disorders was included in a June 2008 statement of the case and the claim was readjudicated in November 2011 and June 2015 supplemental statements of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment, and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded a VA examinations in November 2006, June 2007, June 2010, and July 2014 to evaluate the severity of his service-connected bilateral disabilities.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral knee disabilities, to include the impact such have on his employability, as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms materially worsened since the July 2014 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Additionally, in December 2009, the Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 hearing, the VLJ enumerated the issues on appeal.  Also, information was solicited regarding the nature, severity, and frequency of the Veteran's bilateral knee symptomatology and the functional impact such disabilities have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, while the hearing discussion did not reveal any evidence that might be available that had not been submitted, such indicated that the Veteran's bilateral knee disabilities may have increased in symptoms and/or severity since his previous examinations in June 2007 and June 2010.  As such, the Board remanded these claims in May 2010 and May 2014 to afford him contemporaneous VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided below.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided below based on the current record.

Finally, the Board finds that there was substantial compliance with the May 2010 and May 2014 remand directives pertaining to bilateral knee claims.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, in May 2010, the Board directed that the Veteran be afforded a VA examination to address the current severity of his bilateral knee disorders.  Thereafter, he was provided a VA examination in June 2010.  In May 2014, the Board again directed that the Veteran be afforded a VA examination to address the current severity of his bilateral knee disorders.  Thereafter, he was provided a VA examination in July 2014.  Accordingly, the Board finds that there has been substantial compliance with the May 2010 and May 2014 Board remand directives pertaining to the bilateral knee issues and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service treatment records show that the Veteran was treated for bilateral knee pain on several occasions during service and was diagnosed with chondromalacia of both knees in January 1976.  The Veteran filed a claim for service connection for a bilateral knee disability in August 2006 and, by rating decision dated in November 2006, the RO granted service connection for arthritis of each knee, assigning separate 10 percent evaluations for each knee effective August 28, 2006 (the day of the Veteran's claim).  The Veteran did not submit a timely notice of disagreement as to this decision but, instead, filed a claim for an increase in February 2007 and, by rating decision dated in June 2007, the RO continued 10 percent disability ratings for each knee.  The Veteran disagreed with the June 2007 decision and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's bilateral knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5010.  Evidence relevant to the level of severity of the Veteran's bilateral knee disabilities includes VA examinations dated in November 2006, June 2007, June 2010, and July 2014.  

During the November 2006 examination, the Veteran reported that, while in basic training, he started having bilateral knee pain on running and prolonged walking.  The pain was burning in nature and it was felt deep to the patella.  It was accompanied with swelling in the right knee.  He was seen several times in the military clinics, diagnosed with chondromalacia, and given numerous physical profiles.  He treated his condition with physical therapy and pain medication.  After discharge, the Veteran bilateral knee pain continued, worse on the right side.  He had several jobs such as store manager or in the supply department at a VA hospital.  At the time of the examination, the Veteran worked for the county mowing grass.  He would sit on a mower with his knees partially extended.  His knee pain got worse one and a half years earlier with no injury.  Three months earlier, he was seen at a VA emergency room complaining of bilateral knee pain and swelling in the right knee.  X-rays and MRIs were taken and he was referred to the orthopedic clinic for treatment.  

During the examination, the Veteran reported bilateral burning pain in both knees, worse on the right side.  The right knee was usually swollen most of the time.  The pain was intermittent, with flare-ups being precipitated by prolonged sitting, standing, walking over two blocks, and squatting.  He used Tylenol tablets for the pain as well as local ointment.  He had limitation of motion of the knees but the examiner noted that the exact degree of limitation during flare-ups could not be given without resorting to speculation.  The Veteran used a cane and a wheelchair and did not use any knee brace.  He stated that his knees locks and gives out on him sometimes and he felt crackling or squeaking in the right knee.  The pain sometimes interfered with his activities of daily living and his current job mowing lawns.  There were no incapacitating episodes in the last year.  

On physical examination, the Veteran was in a wheelchair with knees extended.  He also had a cane.  The Veteran could walk with the cane with a limp on the right side.  With regard to the right knee, there was a large suprapatellar effusion.  There was mild tenderness over the medial and lateral patellar borders.  The knee was stable with intact collateral and cruciate ligaments.  Lachman and McMurray signs were negative.  In trying to flex the knee, the Veteran became quite apprehensive and was reluctant to move his knee because of alleged pain.  However, he could slowly, but gently, flex his right knee to 90 degrees with pain.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  

With regard to the left knee, there was no swelling or effusion.  There was mild tenderness over the medial and lateral patellar borders.  The knee was stable with intact collateral and cruciate ligaments.  Lachman and McMurray signs were negative.  Again, on attempting moving the knee, the Veteran became apprehensive.  However, he could gently flex the left knee to 100 degrees, with pain.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  No crepitus was felt in the left knee and there was only minimal crepitus in the right knee. 

X-rays of the right knee only, taken in August 2006, showed hypertrophic changes with osteophyte formation and narrowing of the lateral joint space.  An MRI of the right knee done that same day showed moderate-to-severe tricompartmental degenerative arthritis with high-grade chondromalacia.  There was a complex tear of the lateral meniscus.  X-rays of the left knee showed mild tricompartmental osteoarthritis.  The diagnosis was tricompartmental degenerative arthritis of the bilateral knees with a large knee effusion and complex tear of the lateral meniscus of the right knee.  

During the June 2007 VA examination, the Veteran reiterated his history regarding the bilateral knees.  He reported that he was last treated for his knees in February at a VA orthopedic clinic.  X-rays revealed advancing arthritis in both knees.  According to the Veteran, he was not ready for knee surgery but his pain was getting worse, especially in the right knee.  

The Veteran complained of intermittent bilateral knee pain, worse on the right side.  The pain flared after walking beyond two blocks as well as after long standing, stair climbing, and squatting.  The pain could reach up to 9/10 in intensity.  There was swelling of the right knee as well as locking and giving out of the knee.  He did limp occasionally on the right leg.  He used a cane for outdoor activities and sometimes used a knee brace.  The pain, at times, interfered with his activities of daily living and in his work mowing lawns.  He was reportedly given a motorized mower so that he could do his work riding the mower rather than walking.  There were no incapacitating episodes in the last year.  He had some limitation of flexion of the knees, worse on the right side, and some limitation of motion during flare-ups.  However, the examiner could not report the exact degree of limitation without resorting to speculation.

On physical examination, the Veteran was using a cane.  Without the cane, he walked slowly with a minimal limp on the right side.  Examination of the right knee showed 2+ suprapatellar knee effusion.  There was slight tenderness over the medial and lateral joint lines.  The knee was stable with intact collateral and cruciate ligaments.  Lachman's, drawer, and McMurray signs were negative.  Patellar compression test was also negative.  Range of motion showed flexion from 0 to 105 degrees with pain starting at 90 degrees.  There was minimal crepitus in the knee.  Examination of the left knee showed no swelling or effusion and there was no tenderness.  The knee was stable with negative Lachman, drawer, and McMurray signs.  Patellar compression test was negative.  Flexion was from 0 to 110 degrees with pain starting at 10 degrees and there was no crepitus.  Repetition of both knees did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Squatting produced pain in the right knee.  X-rays taken one week earlier showed tricompartmental osteoarthritis, worse on the right side.  The examiner diagnosed bilateral degenerative arthritis of the knees, worse on the right side, and complex tear of the lateral meniscus of the right knee.  

During the June 2010 VA examination, the Veteran reported progressive pain, stiffness, and weakness of the knees.  He denied interval trauma, surgery, or steroid injections.  The Veteran reported that his bilateral knee disorder was getting progressively worse and that he treated his condition with pain medication with a poor response.  The Veteran reported giving way, pain, stiffness, decreased speed of joint motion, repeated effusions, and decreased motion for both knees.  He also reported severe flare-ups which occurred daily and lasted for hours.  Precipitating factors for the flare-ups included prolonged walking/standing, squats, stairs, jogging, jumping, and lifting/carrying.  Alleviating factors included partial relief with rest and activity modification.  The Veteran denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and symptoms of inflammation.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran could stand for up to five minutes and could walk only half a block.  The Veteran used a cane "always" for ambulation.  

On physical examination, the Veteran's gait was antalgic with poor propulsion.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  There were no bumps consistent with Osgood-Schlatter's disease.  There was also no mass behind the knee, clicks or snaps, grinding, instability, locking, or dislocation.  There was crepitation, patellar abnormality (subpatellar tenderness), meniscus abnormality (effusion), and evidence of a tear.  McMurray's test was positive and there was medial/lateral general joint line tenderness.  There were no abnormal tendons or bursae and no other knee abnormalities.  

On range of motion testing, the Veteran had 0 degrees of extension and 125 degrees of flexion, bilaterally, with objective evidence of pain with active motion of both knees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray examination in November 2009 showed bilateral degenerative changes which are worse in the patellofemoral compartments.  

It was noted that the Veteran had been employed part-time doing "office work" for the last one to two years and that he had lost no time from work during the last twelve month period.  The Veteran was diagnosed with osteoarthritis of the bilateral knees and it was noted that this condition had a significant effect on his usual occupation.  Specifically, the Veteran had decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  The resulting work problems included assignment of different duties, increased tardiness, and increased absenteeism.  The Veteran's condition had a severe effect with regard to chores, shopping, exercise, sports, recreation, and traveling; a moderate effect on driving; a mild effect on bathing, dressing, and toileting; and no effect on feeding and grooming.  

During the July 2014 VA examination, the examiner continued a diagnosis of bilateral knee osteoarthritis.  At the time of the examination, the Veteran reported bilateral knee pain of a severity of 9/10.  The Veteran reported flare-ups that impact the function of the knee and/or lower leg with bad weather approximately ten times per month.  On range of motion testing of the right knee the Veteran had extension to 10 degrees (with painful motion also beginning at 10 degrees) and flexion to 90 degrees (with painful motion also beginning at 90 degrees).  On range of motion testing of the left knee the Veteran had extension to 0 degrees (with painful motion also beginning at 0 degrees) and flexion to 90 degrees (with painful motion also beginning at 90 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the knee and lower leg.  There was functional loss, functional impairment, and additional limitation of range of motion of the knee and lower leg after repetitive use, specifically, less movement than normal, pain on movement, swelling, deformity, atrophy of disuse, instability of station, and disturbance of locomotion.  There was no tenderness of pain to palpation for joint line or soft tissues of either knee.  Muscle strength and joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no evidence of "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was also no meniscal condition, total knee joint replacement, or any other knee surgery.  There were also no scars or other pertinent physical findings related to the Veteran's bilateral knee disorder.  With regard to assistive devices, the Veteran constantly used knee braces and a cane and regularly used a walker to help support his knees.  The examiner wrote that, due to the Veteran's knee and/or lower leg conditions, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted imaging studies showed bilateral degenerative or traumatic arthritis but were negative for patellar subluxation.  Finally, the examiner wrote that the Veteran's bilateral knee disorder impacted his ability to work.  Specifically, the Veteran could not stand for long periods of time and had trouble walking.  

The examiner indicated that the Veteran's bilateral paresthesias were not related to his bilateral knee degenerative joint disease/osteoarthritis.  The examiner also noted that it would be speculative to provide accurate range of motion estimates during flare-ups or after repetitive use over time since there was no flare-up at the time of the examination and the examiner could not provide this information based on a hypothetical situation.  

Finally, the examiner wrote that the Veteran had moderate to severe arthritis of bilateral knees and was unable to perform his duties at his current job as his condition has worsened over the years.  The examiner opined that the Veteran was unable to work as a store manager or any other occupation that requires him to stand for prolonged times or to have to walk long distances as he develops severe pain.  As such, the examiner concluded that the Veteran's knee condition provides a substantial barrier to him maintaining and holding employment in these capacities.

Also of record are VA and private treatment records dated through June 2015 and the December 2009 Board hearing transcript which show similar findings regarding the knees as well as complaints of swelling, pain, instability, and loss of motion.  Significantly, a June 2013 VA treatment record shows range of motion of the left knee from 10 to 85 degrees and right knee from 15 to 105 degrees.  An April 2014 VA treatment record shows range of motion of the left knee from 9 to 80 degrees.  An April 2015 VA treatment record shows range of motion of the right knee from 10 to 95 degrees.
	
In light of the foregoing, the Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for either knee during the appeal period.  

With regard to the left knee, the Veteran's loss of motion is noncompensable under DC 5260 as flexion must be limited to 45 degrees to meet the criteria for a 10 percent rating under such criteria.  Furthermore, his loss of motion is only 10 percent disabling under DC 5261 as extension must be limited to 10 degrees, to meet the criteria for a 10 percent rating under such criteria.  In this regard, the Veteran had 100 degrees of flexion (November 2006), 110 degrees of flexion with pain at 10 degrees (June 2007), 125 degrees of flexion (June 2010), 85 degrees of flexion (June 2013), 80 degrees of flexion (April 2014), and 90 degrees of flexion (July 2014).  As noted above, a loss of flexion to 90 degrees or more does not constitute compensable limitation of motion under DC 5260.  While the Veteran was noted to have pain at 10 degrees of flexion during the June 2007 VA examination, the Board notes that such range of motion finding is an outlier and is not reflective of the nature of the Veteran's left knee disability.  Specifically, while the Veteran reported pain at 10 degrees of flexion in June 2007, previous and subsequent measurements, were to at least 90 degrees, even in consideration of pain and other factors.  Therefore, as such range of motion finding is not reflective of the severity of the Veteran's left knee disability, it is accorded no probative weight.  While the Veteran had an extension in the left knee to only 10 degrees in June 2013 which warrants a 10 percent disability rating under DC 5261 for loss of extension, the Veteran is already in receipt of a 10 percent disability rating for loss of extension of the left knee.  

With regard to the right knee, the Veteran's loss of motion is noncompensable under DC 5260 as flexion must be limited to 45 degrees to meet the criteria for a 10 percent rating under such criteria.  Furthermore, his loss of motion is only 10 percent disabling under DC 5261 as extension must be limited to 10 degrees, to meet the criteria for a 10 percent rating under such criteria.  In this regard, the Veteran had 90 degrees of flexion (November 2006), 105 degrees of flexion with pain at 90 degrees (June 2007), 125 degrees of flexion (June 2010), and 90 degrees of flexion (July 2014).  As noted above, a loss of flexion to 90 degrees or more does not constitute compensable limitation of motion under DC 5260.  Also, the Veteran's reported extension of 0 degrees in November 2006, June 2007, and June 2010 does not constitute compensable limitation of motion under DC 5261.  While the Veteran had an extension in the right knee to only 10 degrees during the July 2014 examination which warrants a 10 percent disability rating under DC 5261 for loss of extension, the Veteran is already in receipt of a 10 percent disability rating for loss of extension of the left knee.  While the Veteran was noted to have only 15 degrees of extension in a June 2013 VA treatment record, the Board notes that such range of motion finding is an outlier and is not reflective of the nature of the Veteran's right knee disability.  Specifically, while the Veteran had only 15 degrees of extension in a June 2013 VA treatment record, previous and subsequent measurements, were to at least 10 degrees, even in consideration of pain and other factors.  Therefore, as such range of motion finding is not reflective of the severity of the Veteran's right knee disability, it is accorded no probative weight.  

The Board also notes that the Veteran's complaints of a feeling of instability, swelling, and pain.  However, in Mitchell, supra, the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40).  Here, even considering the Veteran's additional loss of motion due to pain and other factors, such only results in limitation of flexion to 90 degrees, bilaterally and extension to 10 degrees of the right knee.  

The Board also notes that, while the July 2014 VA examiner reported functional loss, functional impairment, and/or additional limitation of motion of the bilateral knees after repetitive use, specifically less movement than normal, pain on movement, swelling, deformity, atrophy of disuse, instability of station, and/or disturbance of locomotion, such additional limitations have been considered.  Significantly, the Veteran's complaints of symptomatic knees are accounted for under the current 10 percent ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.  

In regard to flare-ups, while the Veteran reported experiencing flare-ups during the November 2006, June 2007, June 2010, and July 2014 VA examinations, the July 2014 VA examiner wrote that it would be speculative to provide accurate range of motion findings during a flare up or after repetitive use over time since there was no flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during either repetitive testing or flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, a rating in excess of 10 percent for either knee is not warranted under DCs 5260 and 5261.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating for his left knee disability under any other potential DC.  While the Veteran has alleged that his knee is unstable, there is no objective evidence of lateral instability or recurrent subluxation at any point during the appeal period.  Specifically, Lachman and McMurray testing was negative in November 2006 and June 2007, there was no reported instability during the June 2010 VA examination, and the July 2014 VA examiner specifically indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  Furthermore, as a lay person, the Veteran is not competent to objectively diagnose lateral instability or recurrent subluxation.  In this regard, while he is competent to report that his knee feels unstable, or, for that matter, gives way or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiner who conducted the evaluation in July 2014 is a medical professional and found that there was no laxity in either knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's knees are stable without lateral instability or recurrent subluxation for the relevant appeal period.  Accordingly, a separate rating for instability or subluxation of either knee under DC 5257 is not warranted.

The Board also acknowledges that the Veteran was noted to have a complex tear of the lateral meniscus of the right knee during the June 2007 VA examination; however, as indicated previously, the July 2014 VA examination report shows no current meniscal conditions.  Consequently, DC 5258 referable to dislocation of semilunar cartilage is not for application.  In light of the Veteran's previous complex tear of the lateral meniscus of the right knee, the Board has given careful consideration to the applicability of DC 5259, which provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  In this regard, the July 2014 VA examiner noted that there were no residual signs and/or symptoms due to a meniscectomy.  In this regard, under DC 5259, the criteria is based on removal of semilunar cartilage.  Here, there is no objective findings of removal of the cartilage.   Moreover, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, DCs 5256, 5262, and 5263 are not for application.  The Board has also considered whether a separate compensable rating is warranted for any knee scars.  However, the Veteran does not appear to have had any surgeries on his knees or resulting scars, as such a separate compensable rating for scarring is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805.

The Board has further considered whether staged ratings for the Veteran's bilateral knee disabilities are warranted; however, the Board finds that his symptomatology has been stable for the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board is aware of the Veteran's complaints as to the effects his service-connected bilateral knee disabilities have had on his activities of work and daily living; however, all aspects of these disabilities are adequately encompassed in the assigned schedular rating.  

In this regard, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his bilateral knee disabilities as well as the functional impairment resulting from symptoms related to such disability, which includes decreased motion and subjective complaints of a feeling of instability, swelling, and pain.  See DeLuca, supra; Mitchell, supra.  

Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in the instant case, the Board is remanding the TDIU claim for further development.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for ratings in excess of 10 percent for his bilateral knee disabilities.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating for such disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A disability rating in excess of 10 percent for service-connected left knee arthritis is denied. 

A disability rating in excess of 10 percent for service-connected right knee arthritis is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the TDIU issue, the Veteran is currently service connected for depression with insomnia, evaluated as 70 percent disabling, arthritis of the right knee, evaluated as 10 percent disabling, arthritis of the left knee, evaluated as 10 percent disabling, and gastroesophageal reflux disease associated with arthritis of the knees, evaluated as noncompensably disabling.  A combined disability evaluation of 80 percent is in effect.  Thus, the Veteran currently meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Furthermore, a July 2014 VA examiner opined that, due to the Veteran's moderate to severe arthritis of the knees, he was unable to perform his duties at his current job as he was unable to stand for prolonged times or walk long distances.

In the Veteran's January 2014 formal claim for a TDIU, he indicated that he last worked in December 2013 as a landscaper.  However, in an April 2014 request for records from the Veteran's purportedly "former" employer, it was it was noted that the Veteran was still employed.  Furthermore, during an August 2014 VA psychiatric examination, the Veteran reported that he continued to work for the county solid waste department, specifically doing office work as opposed to landscaping work.  Thereafter, in a January 2015 statement, the Veteran again indicated that he was no longer working but in a May 2015 request for records from the Veteran's purportedly "former" employer, it was it was noted that the Veteran was still employed.  In June 2015 correspondence the Veteran wrote that he last worked April 6, 2015 and in a June 2015 statement it was noted that the Veteran was retiring effective June 30, 2015.  Given the conflicting evidence regarding whether the Veteran is currently working, the Board finds that a remand is necessary in order to request that the Veteran provided an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that includes details regarding his employment history. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He should be specifically requested to provide details regarding his employment history, to include the nature of his most recent employment and termination date, if applicable. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


